OLSZEWSKI, Judge,
dissenting:
I respectfully dissent from the majority’s decision to adhere to a broad interpretation of the “kinds of coverage” provision found in appellant’s policy. While the majority adopts the rationale of the New York Supreme Court’s decision in Allcity Ins. Co. v. Williams, 120 A.D.2d 1, 506 N.Y.S.2d 974 (2d Department 1986), I find the New York Supreme Court’s decision in Allstate Ins. Co. v. Walsh, 115 Misc.2d 907, 454 N.Y.S.2d 774 (1982), aff'd 99 A.D.2d 987, 472 N.Y.S.2d 867 (1st Department 1984), to be more persuasive. In both cases, the New York Supreme Court addressed the identical issue which is now before our Court, but the First Department and Second Department of that same New York Court reached opposite conclusions on this issue.
In Allstate, respondents, New York residents, were passengers in an insured vehicle which was forced off a road in *129New Jersey by another vehicle. While there was no physical contact between the vehicles, the insured vehicle was forced down an embankment causing injuries to the respondents. The insurance policy in question was issued in New York by Allstate. Claims were made to Allstate pursuant to the New York No-fault Act under the provisions for hit and run accidents. Allstate, however, denied coverage because New York’s No-fault Act required physical contact between the vehicles to qualify as a hit and run accident. Respondents brought suit, arguing that because New Jersey’s No-fault Act allowed coverage for hit and run accidents without physical contact, Allstate was obligated to provide coverage pursuant to section 672(5) of New York’s No-fault Act. The New York court, however, found in favor of Allstate.
In interpreting section 672(5), the New York court drew a distinction between cases brought under section 672(5) where the issue was whether the sister state’s minimum dollar amount of coverage should be provided and cases brought under section 672(5) where the issue was whether the sister state’s coverage should be provided when the issuing state would provide no coverage. The New York court explained:
This court is of the opinion that both subdivision 5 of section 672 of the Insurance Law and section 60.1(e) of the Insurance Department Regulations do not create substantive additional coverage for accidents which occur in a sister State.... The minimum amount of coverage does not denote what is covered but rather the extent of liability in terms of the dollar limitation____ In this instance, respondents seek to expand upon this concept by asserting that any “kind” of coverage afforded in a sister State should be ipso facto the controlling coverage if the accident occurred in that State and the coverage in that State is more comprehensive. This is not what was intended by the Legislature when it enacted subdivision 5 of section 672. Rather, the Legislature has endeavored to afford the same minimum amount of liability as would *130be imposed in a sister State if that State’s minimum is greater than New York’s.
115 Misc.2d at 913, 454 N.Y.S.2d at 778-79.
Similarly, in the instant case, appellant is seeking “substantive additional coverage” by seeking benefits under Pennsylvania’s No-fault Act which would not be recoverable in any amount under New York’s No-fault Act. I agree with the New York court that section 672(5) does not allow coverage based on a sister state’s no-fault act where the New York No-fault Act specifically precludes that type of coverage. I, consequently, would find that “it is more equitable to provide each person with the coverage he/she expected and paid premiums for in his/her state of domicile than to impose Pennsylvania law upon him/her merely for being injured while traveling through the state.” Wierbinski v. State Farm Mutual Automobile Ins. Co., 477 F.Supp. 659 (W.D.Pa.1979). Accordingly, I would find that the trial court correctly concluded that Pennsylvania law was not applicable pursuant to section 672(5) of New York’s No-fault Act. In addition, since I would find that appellant is not entitled to work-loss benefits under Pennsylvania’s No-fault Act, appellant would thus be precluded from attorney’s fees under section 1009.107 of the Pennsylvania Act. See 40 P.S. § 1009.107(1).
I, therefore, would affirm the order of the trial court.